Case: 11-10803     Document: 00511963582         Page: 1     Date Filed: 08/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 21, 2012
                                     No. 11-10803
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAY SALINAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-19-1


Before SMITH, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Ray Salinas raises arguments
that he concedes are foreclosed by United States v. Vickers, 540 F.3d 356 (5th
Cir. 2008), and United States v. Brown, 920 F.2d 1212, 1216-17 (5th Cir. 1991),
abrogated on other grounds by United States v. Candia, 454 F.3d 468, 472-73
(5th Cir. 2006). In Vickers, this court held that the Texas offense of delivery of
a controlled substance is a “serious drug offense” for purposes of the Armed
Career Criminal Act, 18 U.S.C. § 924(e). Vickers, 540 F.3d at 366. In Brown,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10803    Document: 00511963582      Page: 2    Date Filed: 08/21/2012

                                  No. 11-10803

this court held that 18 U.S.C. § 3584 authorizes a district court to order a federal
sentence to run consecutively to a yet-to-be-imposed state sentence. Brown, 920
F.2d at 1216-17; see Setser v. United States, 132 S. Ct. 1463, 1468-73 (2012). The
Government’s motion for summary affirmance is GRANTED, the Government’s
alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.




                                         2